department of the treasury internal_revenue_service washington d c tax exempt government entities division dec 2vuivug901f uniform issue list ce tep rat legend taxpayer a irab bank c ira d bank e state f state g amount dear - this letter is in response to a request for a letter_ruling dated date as supplemented by e-mail correspondence dated october and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her medical_condition and stress resulting from delays in the construction of her new home taxpayer a further represents that amount has not been used for any purpose r h taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code in date taxpayer a was in the process of moving from state f to state g and was having a new home built in state g as the result of her move taxpayer a was moving her accounts with financial institutions in state f to financial institutions in state g during this time several certificates of deposit cd of taxpayer a were maturing on date taxpayer a submitted a written request to bank c for a distribution of amount from ira b on date taxpayer a received a check totaling amount and deposited it into her checking account with bank e taxpayer a intended to use amount to purchase a cd in ira d also maintained with bank e on date taxpayer a received a non-ira cd distribution and mistakenly marked her calendar that she had until date to complete a rollover during this period documentation submitted by taxpayer a including a letter from her doctor dated date indicates that she began treatment for medical problems due in part to stress caused by construction delays and drainage issues with her new home as the result of the inadvertent calendar mix-up taxpayer a did not complete the rollover of amount with bank e until date three days after the expiration of the 60-day period on that day taxpayer a purchased a cd totaling amount mistake and immediately contacted bank e on date an employee of bank e informed taxpayer a that since she missed the 60-day rollover deadline amount would have to be removed from ira d ira d was closed and amount was returned to taxpayer a’s checking account amount has not been used for any purpose in ira d upon returning home taxpayer a realized her based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an jra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code 2vuiv0901 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her medical_condition and stress resulting from delays in the building of her new home during her move to state g which resulted in the rollover being accomplished three days after the expiration of the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code 201vv09017 this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at - sincerely yours cott wethi manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
